Title: To Thomas Jefferson from Andrew Ellicott, 28 May 1800
From: Ellicott, Andrew
To: Jefferson, Thomas



Dear Sir
Philadelphia—May 28th. 1800

I arrived in this City a few days ago after an absence of three years and eight months: On my arrival I immediately enquired for you, but had the mortification to find you had been gone some days.
You are not unacquainted with the difficulties I had to encounter in executing the trust reposed in me by my country, but owing to a good constitution, and perseverance, have succeeded.
My astronomical observations are uncommonly numerous, and generally interesting; the greater part being either made for the determination of the boundary, the geographical positions of important places, or to detect the errors in the Lunar theory, and those of the satellites of Jupiter.—I find that the Lunar theory used by the computers of the Nautical Almanack is so perfect, that with a well regulated time-piece, and a good Hadley’s Sextant, the longitude at land may be determined with as much, if not more accuracy, in one lunation, than by the eclipse of Jupiters satellites in three months.—
The report respecting the boundary was handed to the Executive immediately upon my arrival. It is very lengthy, and contains to the best of my recollection upwards of 400 Astronomical observations, with a number of Mathematical deductions, together with plans, charts, &c.  I requested Mr. Lee who acts as secretary of State pro. temp. to indulge me with the privilege of copying some parts of the report, with the plans, charts, &c.—Mr. Lee observed “that he could not see what use copies could be of to me”.—Altho I did not consider this answer as a denial, it appeared so much like one that I pushed the request no further: since that time I have heard nothing from the President, or either of the departments of State, which is perhaps owing to their speedy removal to the City of Washington.—
I have the honour to be with great respect and esteem your friend and Hbl. Serv.

Andw. Ellicott.

